UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2013 Commission File No. 001-33580 ASANKO GOLD INC. (Translation of registrant's name into English) Suite 700-1199 West Hastings Street, Vancouver, BCV6E 3T5 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F[]Form 40-F[X] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) [ ] SUBMITTED HEREWITH Exhibits Interim consolidated financial statements for the three and six months ended June 30, 2013 and 2012 Management Discussion and Analysis – Three and six months ended June 30, 2013 and 2012 CEO certification of interim filings CFO certification of interim filings SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ASANKO GOLD INC. Date:August 14, 2013 By: /s/ Greg McCunn Greg McCunn Chief Financial Officer
